
	
		I
		111th CONGRESS
		1st Session
		H. R. 3741
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide Federal matching funding for State insurance
		  expenditures for high-risk pools.
	
	
		1.Short titleThis Act may be cited as the
			 Assuring Coverage for Americans with
			 Pre-existing Conditions Act of 2009.
		2.Federal matching
			 funding for State insurance expenditures
			(a)In
			 GeneralSubject to the succeeding provisions of this section,
			 each State shall receive from the Secretary of Health and Human Services an
			 amount equal to 50 percent of the funds expended by the State in providing for
			 the use, in connection with providing health benefits coverage, of a high-risk
			 pool, a reinsurance pool, or other risk-adjustment mechanism used for the
			 purpose of subsidizing the purchase of private health insurance.
			(b)Funding
			 limitationA State shall not receive under this section for a
			 fiscal year more than a total of 50 cents multiplied by the average number of
			 residents (as estimated by the Secretary) in the State in the fiscal
			 year.
			(c)AdministrationThe
			 Secretary of Health and Human Services shall provide for the administration of
			 this section and may establish such terms and conditions, including the
			 requirement of an application, as may be appropriate to carry out this
			 section.
			(d)ConstructionNothing
			 in this section shall be construed as requiring a State to operate a
			 reinsurance pool (or other risk-adjustment mechanism) under this section or as
			 preventing a State from operating such a pool or mechanism through one or more
			 private entities.
			(e)High-Risk
			 poolFor purposes of this section, the term high-risk
			 pool means any qualified high risk pool (as defined in section
			 2744(c)(2) of the Public Health Service
			 Act).
			(f)Reinsurance pool
			 or other risk-Adjustment mechanism definedFor purposes of this
			 section, the term reinsurance pool or other risk-adjustment
			 mechanism means any State-based risk spreading mechanism to subsidize
			 the purchase of private health insurance for the high-risk population.
			(g)High-Risk
			 populationFor purposes of this section, the term high-risk
			 population means—
				(1)individuals who,
			 by reason of the existence or history of a medical condition, are able to
			 acquire health coverage only at rates which are at least 150 percent of the
			 standard risk rates for such coverage, and
				(2)individuals who
			 are provided health coverage by a high-risk pool.
				(h)State
			 definedFor purposes of this section, the term State
			 includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam,
			 American Samoa, and the Northern Mariana Islands.
			
